Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12 directed to the following patentably distinct inventions, wherein claims 1-10 and 12 are directed to one group (Group-1) and claim 11 is directed to another group (Group-2), as described in the following:
Group-1 (claims 1-10 and 12) – Claims 1-10 and 12 drawn to a method for providing randomized Security Parameter Index (SPI) for distributed Internet Protocol security (IPsec); performing a hash function on a random SPI to provide a randomized SPI; and assigning the randomized SPI to an IPsec tunnel associated with the each IPsec node, classified in CPC Group H04L subgroup 63/0236 and subgroup 63/029.
Group-2 (claim 11) - Claim 11 drawn to a method for obtaining a random number having a length equal to a full space available for use by a security parameter indicator (SPI); at the IPsec terminating node, hashing the random number to generate an SPI for a second IPsec terminating node; and at the IPsec terminating node, designating a node identifier of the node using a modulo operation on the generated SPI, thereby generating an SPI for the second IPsec terminating node in a statistically uniform distribution across IPsec nodes, classified in CPC group H04L subgroup 9/06 and 9/0643. 
The groups are distinct, each from the other because of the following reasons:
group-1 and group-2 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group-1 has separate utility such as designating each IPsec node with a unique node identifier, the IPsec node ID; performing a hash function on a random SPI to provide a randomized SPI; and assigning the randomized SPI to an IPsec tunnel associated with the each IPsec node (i.e. claim 1), subcombination group-2 has separate utility such as at an IPsec terminating node, obtaining a random number having a length equal to a full space available for use by a security parameter indicator (SPI); at the IPsec terminating node, hashing the random number to generate an SPI for a second IPsec terminating node; and at the IPsec terminating node, designating a node identifier of the node using a modulo operation on the generated SPI, thereby generating an SPI for the second IPsec terminating node in a statistically uniform distribution across IPsec nodes (i.e. claim 11). See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
-	A separate search of the prior art would be required for each invention.
-	 The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
- 	The prior art applicable to one invention would not likely be applicable to another invention;	
Applicant is advised that the reply to this requirement to be complete must include (in) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495